914 F.2d 248Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert William LACY, Plaintiff-Appellant,v.C.M. SPENCER, Willis Gibson, Associate Warden, RobertSutton, General Foreman, J.J. Clark, Warden,Petersburg Federal CorrectionalInstitution, Defendants-Appellees.
No. 90-6842.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 20, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (C/A No. MISC-89-95-N)
Albert William Lacy, appellant pro se.
E.D.Va.
VACATED AND REMANDED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Albert William Lacy appeals the district court's dismissal of his civil rights complaint for failure to pay the partial filing fee imposed by the district court.


2
Relying on inmate account forms, the district court determined that Lacy had made deposits of $655.06 in the six-month period (September 23, 1988, to March 23, 1989) before he filed his complaint.  The court initially denied Lacy in forma pauperis status and ordered him to pay the full filing fee of $120.  The fee was later reduced to $80.  However, the forms do not clearly establish that $655.06 is the actual amount of deposits made by Lacy during that time.  Lacy alleges that he was incarcerated at FCI-Petersburg and at FCI-El Reno, Oklahoma, during that time.  The record contains two account forms labeled "El Reno" which are different, and one of which is signed by a defendant who is listed in the complaint as an employee at FCI-Petersburg.  The total of $655.06 was apparently arrived at by using amounts from all three forms.


3
Because we are not certain that the assessment procedure followed by the district court comported with the system approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), we remand this case to the district court for reassessment of the appropriate filing fee or partial filing fee.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
VACATED AND REMANDED.